Case: 08-30890     Document: 00511085883          Page: 1    Date Filed: 04/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 20, 2010
                                     No. 08-30890
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

RUSSELL WASHINGTON, also known as Gravy,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:03-CR-257-1


Before SMITH, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
        Russell Washington, federal prisoner # 28534-034, appeals the district
court’s grant of his 18 U.S.C. § 3582(c)(2) motion to reduce his sentence based on
the amendments to the crack cocaine Guideline. Washington’s appeal waiver
does not bar this appeal. See United States v. Cooley, 590 F.3d 293, 297 (5th Cir.
2009).
        Washington argues that the district court abused its discretion in failing
to sentence him towards the lower end of the guidelines range, as it did at his

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-30890    Document: 00511085883 Page: 2         Date Filed: 04/20/2010
                                 No. 08-30890

original sentencing. He contends that the district court’s order granting his
§ 3582(c)(2) motion did not account for any of the case-specific factors listed in
U.S.S.G. § 1B1.10 and the commentary accompanying the policy statement. He
argues that considering his post-sentencing conduct, the district court’s failure
to grant a comparable reduction in his sentence to the lower end of the new
guidelines range was an abuse of discretion.
      A district court’s decision whether to reduce a sentence under § 3582(c)(2)
is reviewed for an abuse of discretion, its interpretation of the Guidelines is
reviewed de novo, and findings of fact are reviewed for clear error. United States
v. Evans, 587 F.3d 667, 672 (5th Cir. 2009), petition for cert. filed (Jan. 28, 2010)
(No. 09-8939); United States v. Doublin, 572 F.3d 235, 237 (5th Cir.), cert. denied,
130 S. Ct. 517 (2009).
      The district court was under no obligation to reduce the sentence at all,
and it had no obligation to impose any particular sentence within the
recalculated guidelines range.     Evans, 587 F.3d at 673.       The district court
granted Washington’s § 3582(c)(2) motion and reduced his sentence; thus, we can
assume that the court considered the 18 U.S.C. § 3553(a) factors and concluded
that those factors weighed in Washington’s favor. Id.
      To the extent that Washington argues that the district court erred in
merely stating that the reduced sentence was within the amended guidelines
range, rather than providing a more specific explanation of reasons similar to
the ones given at the original sentencing, this argument also fails. When a
district court rules on a § 3582(c)(2) motion, it is not required to state findings
of fact, conclusions of law, or to give reasons.       Evans, 587 F.3d at 674.
Washington has not demonstrated that the district court abused its discretion
in reducing his sentence to the top of the amended guidelines range.
      AFFIRMED.




                                         2